Citation Nr: 1415050	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-45 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a non-service-connected pension.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bipolar disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

Since he did not have wartime service, his claim of entitlement to a 
non-service-connected pension is being denied as a matter of law.  However, the Board instead is reopening his claim of entitlement to service connection for a psychiatric disorder, including bipolar disorder, because there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The Veteran did not have active military service during a period of war.

2.  In a November 1999 rating decision, the RO denied his claim of entitlement to service connection for bipolar disorder because the evidence then of record did not indicate this claimed disorder was related to his military service, including especially to any particular incident of his service.

3.  Additional evidence since received, however, indicates his bipolar disorder is attributable to his service and therefore tends to substantiate this claim. 



CONCLUSIONS OF LAW

1.  The Veteran does not meet the legal requirements for establishing basic eligibility for VA non-service connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2013).

2.  The November 1999 rating decision denying service connection for bipolar disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

3.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159.

Since the Board is reopening the claim for service connection for bipolar disorder, there is no need to discuss whether the Veteran received the type of VCAA notice concerning this claim contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of apprising him of the specific reasons this claim was previously denied.  This is because the claim is being reopened, regardless.  Moreover, the Board also need not at this juncture discuss whether the remaining duty-to-notify-and-assist obligations have been met concerning this claim because this is better determined once the additional development of this claim is completed on remand.

As for the claim for a non-service-connected pension, the Board finds that a discussion of whether VA complied with the VCAA also is not required concerning this other claim - but, instead, because it is being denied as a matter of law.  So no amount of notice or assistance, however reasonable, would tend to help the Veteran substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  This includes situations when, as here, resolution of the claim turns entirely on statutory interpretation.  Smith (Claudus), 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

The Non-Service-Connected Pension Claim

The Veteran is claiming entitlement to non-service-connected pension benefits. 

The law provides that VA shall pay to each Veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a). 


A Veteran meets the service requirements of this section if he served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The term "period of war" is defined by statute.  38 U.S.C.A. § 101(11).  The most recent "periods of war," designated by statute, are the "Vietnam Era" and the "Persian Gulf War".  By statute, the Vietnam Era began on August 5, 1964 and ended on May 7, 1975.  38 U.S.C.A. § 101(29).  Likewise, the Persian Gulf War began August 2, 1990 and will continue through a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33).  See also 38 C.F.R. § 3.2.

The Veteran served on active duty in the United States Army from March 1982 to March 1986.  There is no evidence indicating he had any additional service and, in fact, he has reported being barred from re-enlisting after his March 1986 discharge.

Lacking qualifying (i.e., wartime) service, the basic eligibility requirements for VA pension benefits are not met and, indeed, cannot be.  Thus, this claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (holding that where the law, and not the evidence, is dispositive of a claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 


The Petition to Reopen the Claim for Service Connection for a Psychiatric Disorder

The Veteran essentially claims that he developed bipolar disorder during his service, so because of it.

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence being considered must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept, as true, assertions that are beyond the competence of the person making them.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).


Turning now to the pertinent procedural history of this case.  In a prior November 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bipolar disorder because the evidence then of record did not indicate his bipolar disorder was the result of his military service, including especially any specific incident of his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

But reviewing the evidence submitted since that November 1999 rating decision, in statements to VA the Veteran wrote that he had experienced bipolar disorder symptoms during his service and was discharged as a result.  He added that he was even unable to re-enlist as a result of that discharge.  Assuming the credibility of this evidence, as the Board must in determining whether to reopen this previously-denied claim, the Board finds that this evidence is new, as it was not previously of record at the time of the November 1999 rating decision, and is also material because it raises a reasonable possibility of substantiating this claim inasmuch as it suggest the required relationship between this mental illness and the Veteran's service.  Therefore, the claim is reopened.


ORDER

The claim of entitlement to a non-service-connected pension is denied.

But the petition to reopen the claim of entitlement to service connection for bipolar disorder is granted.



REMAND

The Veteran's service personnel records (SPRs), and all outstanding VA or private treatment records, must be obtained and associated with the claims file for consideration.

He also needs to undergo a VA psychiatric examination to determine the nature and etiology of his claimed bipolar disorder - including especially for a nexus opinion regarding its purported relationship with his military service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed bipolar disorder or other mental illness.  All records/responses received should be associated with the claims file.  All efforts to obtain these additional records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

2.  Also request the Veteran's SPRs from all appropriate military records repositories.  Such efforts should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received must be associated with the claims folder.


3.  Upon receipt of all records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed bipolar disorder. 

After interviewing the Veteran, performing a mental status evaluation, and reviewing the claims file, the designated VA compensation examiner is asked to indicate whether it is as likely as not (50 percent probability or greater) that any current psychiatric disorder, including especially the claimed bipolar disorder, is related or attributable to the Veteran's service from March 1982 to March 1986 or, if the type of psychosis indicated in 38 C.F.R. § 3.384, initially manifested to a compensable degree within one year of his discharge from service, so meaning by March 1987?

Explanatory rationale must be provided for the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  If the VA examiner is unable to provide this requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to mere speculation, then the reasons must be so stated.  In other words, the VA examiner must discuss why it would be speculative to respond, not merely indicate that he/she cannot.


4.  Then readjudicate this claim of entitlement to service connection for an acquired psychiatric disorder, especially bipolar disorder, on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


